Citation Nr: 1048373	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which, in part, denied service connection for bilateral hearing 
loss and tinnitus.

This matter was previously remanded by the Board in March 2010 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss is shown to have developed as a result 
of acoustic trauma during active service.

2.  Tinnitus is shown to have developed as a result of acoustic 
trauma during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a result 
of military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  A tinnitus disability was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA). Those are the 
figures on the left in each column and are not in parentheses. 
 Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  The 
Board notes further that although the April 1968 audiogram set 
forth below was conducted after November 1967, the medical record 
is stamped "ASA 1951," and thus, those results have been 
converted as well.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hearing loss or tinnitus in service.  
During the Veteran's March 1965 examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
5 (15)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-5 (5)
30 (35)

During an April 1968 examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
10 (20)
25 (30)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
35 (40)

An additional examination in October 1969 and a separation 
examination in July 1971 did not include puretone thresholds.  
However, hearing was measured at 15/15 bilaterally on whispered 
voice testing.

VA treatment records dated June 2004 reflect a diagnosis of high 
frequency sensorineural hearing loss bilateral.  Additional 
records dated through November 2007 show the Veteran received 
treatment, including hearing aids, for his hearing disability.

The Veteran was afforded a VA examination in March 2010.  The 
claims file was reviewed by the examiner.  The Veteran reported 
being very close to the gun mounts aboard his ship without 
hearing protection.  He was exposed to constant gunfire and 
teletype equipment.  After service, the Veteran's occupational 
duties were mainly as a scheduler in an office setting at 
Goodyear Tire and Rubber Co.  When he did quality control work, 
he wore hearing protection.  The Veteran was also exposed to the 
recreational noise of target shooting, hunting, and motorcycles, 
and utilized hearing protection for all these activities.  He 
reported intermittent bilateral tinnitus which occurred several 
times per week.  He indicated he had experienced tinnitus "for 
years."  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
55
80
70
LEFT
45
40
55
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
examiner diagnosed mild sloping to severe rising to moderately 
severe sensorineural hearing loss in the right ear, and mild 
sloping to profound sensorineural hearing loss in the left ear.  
She concluded that the Veteran's hearing loss and tinnitus were 
most likely caused by or a result of military noise exposure.  
She noted that the Veteran's service treatment records  include 
an audiogram dated March 1965 that revealed normal hearing in the 
right ear and a mild high frequency hearing loss in the left ear.  
She also noted that service treatment records included a 
discharge examination that revealed the Veteran passing a 
whispered voice test at 15 feet in both ears.  The examiner 
stated that however, a whispered voice test was considered a 
gross assessment of hearing.  It is not frequency or intensity 
specific and should not be used to rule out hearing loss.  
Without any reliable audiological data at separation, a hearing 
loss and/or standard threshold shift at separation cannot be 
ruled out.  She noted further that although service treatment 
records do not contain any record of complaint of tinnitus, the 
disorder is consistent with hearing loss and/or standard 
threshold shift.  

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is warranted.  
The Board notes that some hearing loss was present during the 
Veteran's March 1965 enlistment examination, but that those 
findings did not satisfy the requirements of a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  But see, 
Hensley, supra.  On the April 1968 examination, however, the 
Veteran did have hearing loss for VA purposes.  Moreover, the VA 
examiner in this case concluded that hearing loss and tinnitus 
were most likely the result of noise exposure in service.  This 
opinion was based on a review of the claims file, a history 
obtained from the Veteran, and a physical examination with 
objective testing.  There is no evidence in the record that 
contradicts this opinion.  Therefore, service connection is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


